Citation Nr: 1728911	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity.  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  A transcript of the hearing has been associated with the claims file.  

During the course of the appeal, in an April 2014 rating decision, the RO increased the disability rating of the service-connected radiculopathy of the right lower extremity to 10 percent effective from September 27, 2012, which is the date from which service connection was granted for this condition.  Because higher ratings are available for his disability, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for higher ratings, as reflected on the title page, remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The issue of entitlement to a TDIU was raised by the filing of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in May 2017.  The issue is included as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This appeal must be remanded for further development.

Medical Records

Initially, a remand is needed to obtain outstanding private medical records.  At his Board hearing, the Veteran testified that there were no additional medical records to  obtain.  Board Hr'g Tr. 6.  However, he referred to an upcoming pain management appointment and electromyography (EMG) test.  Board Hr'g Tr. 4.  

After the Board hearing, in May 2017, he submitted a VA medical release form in which he identified further private treatment.  Later in May 2017, VA's Private Medical Records Retrieval Center rejected this medical records request on the basis of an "invalid signature."  The request, therefore, was returned to "be worked via the traditional process."  

At present, no further action has been taken on the Veteran's May 2017 release.  In any event, because the Veteran has specifically identified those private medical records as relevant, and those medical records are not yet associated with the claims file, all reasonable efforts are still needed to attempt to obtain them.  See 38 C.F.R. § 3.159(c).    

VA Examination

The Board also finds that a new VA examination is needed.  At the Board hearing, it was noted that the last VA examination was conducted four or five years ago.  Board Hr'g Tr. 16.  (The claims file confirms that a VA examination was completed in September 2012.)  The Veteran suggested that he was advised to ask for a new VA examination.  See Board Hr'g Tr. 17.  It was agreed at the hearing that the need for a VA examination would be deferred pending the submission of a medical record concerning a recent consultation, from April 2017.  See Board Hr'g Tr. 17.  (The Veteran submitted this report immediately after the hearing.)  

Unfortunately, the April 2017 medical record does not contain all the medical findings needed to fully evaluate the severity of the condition in the context of the VA rating schedule.  The claims file now contains more recent VA medical records, including a December 2016 consultation.  Those medical records also do not contain the needed findings.  Thus, in light of the contentions made at the Board hearing, the Board finds that a new VA examination is needed.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all identified private records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected radiculopathy.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's radiculopathy.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology in each lower extremity.  

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairment on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




